Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
This office action is responsive to the communication filed on 12/10/2021. As an initial matter, the 35 USC  101 statutory Double patenting rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments. However the amendment introduced a obviousness type non-statutory double patenting and addressed in the current office action.
Applicant's remaining arguments regarding the non-statutory obviousness type double patenting rejections with respect to amended claims 1, 15, and 18 have been considered but are moot in view of the new ground(s) of rejection to teach the amended limitations necessitated by the amendment.
 
Examiner-Initiated Interview Summary
On 25 February 2022, the Examiner initiated an interview with Applicant’s representative Darrin Burnham to understand the amended claims and expedite prosecution. The Examiner requested the Applicant to provide support for the claimed "a peripheral vision field of the orientation of the eye" and "a central vision field of the orientation of the eye" limitations in view of the specification and clarify the claimed subject matter, as no peripheral/central vision field of the orientation of the eye, was found anywhere in the spec. The applicant indicated the term peripheral/central vision field of "orientation of the eye" is used to on clarify the limitation to indicate the visual 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 recite the limitations "the peripheral vision field of the eye " in “displaying, by a display, a first portion of a virtual object within the peripheral vision field of the eye” and "the peripheral vision field of the eye " in “displaying, by the display, a second portion of the virtual object within the central vision vision field of the eye”.  
The claims also recite “a portion of the central vision field is unobstructed by the second portion of the virtual object;”. There is insufficient antecedent basis for the limitations in the claim, as no “central vision field” is defined in the previous claim limitations. In addition it is not clear whether it refers to “central vision field of the orientation of the eye” or “central vision field of the eye”, or intended for a different  “central vision field”. 
Dependent claims 4, 13, 14 pose similar inconsistency further recite “the central vision field” wherein it is not clear which “central vision field” they refer from “central vision field of the orientation of the eye” or “central vision field of the eye”.  For examining purpose the examiner interprets them as central vision field of the orientation of the eye. 
Dependent claims 7 and 12 recite “the peripheral vision field;” There is insufficient antecedent basis for the limitations in the claim, as no “peripheral vision field” is defined in the previous claim limitations. In addition it is not clear whether it refers to “peripheral vision field of the orientation of the eye” or “peripheral vision field of 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 10679422 B2, in view of Deering (US 20090189974 A1). 
Table 1 illustrates the conflicting claim pairs:

1
2-14
15-17
18-20
US Patent # 10679422
1
2-14
15-17
18-20


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of Patent No. 10679422
A method, comprising:
A method, comprising:
determining, by a processing device, an orientation of an eye;
determining, by a processing device, a position of an eye with respect to a display;
 defining, by the processing device, a peripheral vision field of the orientation of the eye; defining, by the processing device, a central vision field of the orientation of the eye; 
 defining, by the processing device, a first region of the display substantially corresponding with a peripheral vision field of the eye; defining, by the processing device, a second region of the display substantially corresponding with a central visual field of the eye; 
displaying, by a display, a first portion of a virtual object within the peripheral vision field of the eye; displaying, by the display, a second portion of the 

the orientation of the eye relative to the display; adjusting, by the processing device, at least one of the peripheral vision field or the central visual field of the eye in view of the change in the orientation of the eye to obtain an adjusted peripheral vision field or an adjusted central vision field; and
identifying, by the processing device, a change in the position of the eye; adjusting, by the processing device, a correspondence between the second region and the central visual field of the eye in view of the change in the position of the eye to obtain an adjusted second region; and
displaying, by the display, at least one of the adjusted peripheral vision field or the adjusted central vision field.
displaying, by the display, the second portion of the virtual object at the adjusted second region.



As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent # 10679422 with a slight change in language conveying the same meaning. 
The only difference is US Patent # 10679422 silent RE: determining, an orientation of an eye,  and performing the identifying change in the orientation of the eye . However Deering teaches in [0020] “The eye tracker tracks the orientation (and possibly also slight positional shifts) of the eye. The digital pixel processing scaler is coupled to the eye mounted display and to the eye tracker. It receives video input and converts it, based in part on the orientation of the eye received from the eye tracker, to a format suitable for projection by the eye mounted display.”, [0178] “as the eye makes natural movements, the display's output is locked to, or approximately locked to, the (changing) orientation of the physical eye. In this way, the projected images will appear to be stationary with respect to the surrounding environment even if the user turns his head or looks in a different direction.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 10679422 a system and method of determining, an orientation of an eye,  and performing the identifying change in the orientation of the eye and adjusting the region in view of the change in the orientation of the eye, as suggested by Deering, as this doesn’t change the overall operation of the system, and it could be used to provide the display output appropriately with change in eye orientation maintain the correspondence between the eye orientation and the visual field and thereby increasing/ system effectiveness and user experience.
 Regarding Claim 15, Claim recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 15 of Patent # 10679422 discloses An apparatus, comprising: a display configured to display a virtual object; and a processing device coupled to the display.

Therefore, Claims 1, 15 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting.
In addition, limitations of dependent claims 2-14, 16-17 and 19-20 map to claims 2-14, 16-17 and 19-20 of the parent patent a slight change in language conveying similar subject matter, and therefore, rejected on the ground of nonstatutory obviousness-type double patenting.
 Claims 1, 15 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 21 and 24 of US 10223831 B2, in view of Deering. Table 1 illustrates the conflicting claim pairs:
Present Application
1
15
18
US Patent # 10223831 B2
1
21
24


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US 10223831 B2
A method, comprising:
A method, comprising:
determining, by a processing device, an orientation of an eye;
 determining a disposition of an eye of the viewer with respect to the see-through display;

defining a first output region of the see-through display substantially corresponding with a peripheral vision field of the eye; defining a second output region of the see-through display substantially corresponding with a central visual field of the eye;
displaying, by a display, a first portion of a virtual object within the peripheral vision field of the eye; displaying, by the display, a second portion of the virtual object within the central vision field of the eye with a portion of the central vision field unobstructed by the second portion of the virtual object;
displaying a first portion of an object at the first output region; displaying a second portion of the object at the second output region such that a portion of the central visual field is unobstructed by the second portion of the object;
identifying, by the processing device, a change in the orientation of the eye relative to the display; adjusting, by the processing device, at least one of the peripheral vision field or the central visual field of the eye in view of the change in the orientation of the eye to obtain an adjusted peripheral vision 

displaying, by the display, at least one of the adjusted peripheral vision field or the adjusted central vision field.
and displaying the second portion of the object at the adjusted second output region such that the portion of the central visual field continues to be unobstructed by the second portion of the object.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent # 10223831 with a slight language variation and a broader version excluding some of the features in claim 1 of the patent.
The only difference is US Patent # 10223831 silent RE: determining, an orientation of an eye,  and performing the identifying change in the orientation of the eye and adjusting the region in view of the change in the orientation of the eye, instead based on the change in position of the eye. However Deering teaches in [0020] “The eye tracker tracks the orientation (and possibly also slight positional shifts) of the eye. The digital pixel processing scaler is coupled to the eye mounted display and to the eye tracker. It receives video input and converts it, based in part on the orientation of the eye received from the eye tracker, to a format suitable for projection by the eye mounted display.”, [0178] “as the eye makes natural movements, the display's output is locked to, or approximately locked to, the (changing) orientation of the physical eye. In 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US Patent # 10223831 a system and method of determining, an orientation of an eye,  and performing the identifying change in the orientation of the eye and adjusting the region in view of the change in the orientation of the eye, as suggested by Deering, as this doesn’t change the overall operation of the system, and it could be used to provide the display output appropriately with change in eye orientation maintain the correspondence between the eye orientation and the visual field and thereby increasing/ system effectiveness and user experience.

Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting. 
Regarding Claim 15, Claim recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 21 of Patent # 10223831 discloses An apparatus, comprising: a display configured to display a virtual object; and a processing device coupled to the display.
Regarding Claim 18, Claim recites limitation similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 24 of Patent # 10223831 discloses A device, comprising: a display configured to display data; and a processing device coupled to the display.

1, 15 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 15 and 18 of US 10984603 B2, in view of Deering. Table 1 illustrates the conflicting claim pairs:
Present Application
1
15
18
US Patent # 10984603 B2
3
15
18


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 3 of US 10984603 B2
A method, comprising:
A method, comprising:
determining, by a processing device, an orientation of an eye;
 determining, by a processing device, a position of the eye with respect to the display;
 defining, by the processing device, a peripheral vision field of the orientation of the eye; defining, by the processing device, a central vision field of the orientation of the eye; 
defining, by the processing device, a peripheral region of a display substantially corresponding with a peripheral vision field of an eye; defining, by the processing device, a central region of the display substantially corresponding with a central visual field of the eye;
displaying, by a display, a first portion of a virtual object within the peripheral 

the orientation of the eye relative to the display; adjusting, by the processing device, at least one of the peripheral vision field or the central visual field of the eye in view of the change in the orientation of the eye to obtain an adjusted peripheral vision field or an adjusted central vision field; and
identifying, by the processing device, a change in the position of the eye; and adjusting, by the processing device, a correspondence between the central region and the central visual field of the eye in view of the change in the position of the eye to obtain an adjusted central region.
displaying, by the display, at least one of the adjusted peripheral vision field or the adjusted central vision field.
displaying, by the display, a virtual object at the peripheral region and not the central region; and in response to the status of the contextual factor not meeting the standard, displaying, by the display, the virtual object at the 


As seen from the table all elements of claim 1 of application map into  Claim 3 of US Patent # 10984603 with a slight language variation and a broader version excluding some of the features in claim 1 of the patent. In addition, the displaying in the defined region based on contextual factors would also display the second portion of the virtual object at the adjusted second region based on the eye disposition, in order to keep the effectiveness of the method and system, as readily recognized by one of ordinary skill of the art at the time of invention.
The only difference is US Patent # 10984603 silent RE: determining, an orientation of an eye,  and performing the identifying change in the orientation of the eye and adjusting the region in view of the change in the orientation of the eye, instead based on the change in position of the eye. However Deering teaches in [0020] “The eye tracker tracks the orientation (and possibly also slight positional shifts) of the eye. The digital pixel processing scaler is coupled to the eye mounted display and to the eye tracker. It receives video input and converts it, based in part on the orientation of the eye received from the eye tracker, to a format suitable for projection by the eye mounted display.”, [0178] “as the eye makes natural movements, the display's output is locked to, or approximately locked to, the (changing) orientation of the physical eye. In this way, the projected images will appear to be stationary with respect to the surrounding environment even if the user turns his head or looks in a different direction.”
10984603 a system and method of determining, an orientation of an eye,  and performing the identifying change in the orientation of the eye and adjusting the region in view of the change in the orientation of the eye, as suggested by Deering, as this doesn’t change the overall operation of the system, and it could be used to provide the display output appropriately with change in eye orientation maintain the correspondence between the eye orientation and the visual field and thereby increasing/ system effectiveness and user experience.
 Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting. 
Regarding Claim 15, Claim recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 15 of Patent # 10984603 discloses An apparatus, comprising: a display configured to display a virtual object; and a processing device coupled to the display.
Regarding Claim 18, Claim recites limitation similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 18 of Patent # 10984603 discloses A device, comprising: a display configured to display data; and a processing device coupled to the display.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619